Citation Nr: 1118013	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-14 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a respiratory disorder to include asthma claimed as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to September 1979 and again from September 1979 to June 1988.  While the Veteran received an honorable discharge from his first period of service, the discharge for his second period of service was under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in June 1996, November 1997, and September 2006 rating decisions and properly notified the Veteran, who did not initiate an appeal of any of these decisions.
  
2.  The September 2006 rating decision is the last final decision prior to the Veteran's request to reopen his claim in September 2006. 

3.  Evidence received since the September 2006 rating decision regarding the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

4.  The RO denied service connection for bilateral hearing loss in June 1996 and April 2004 rating decisions and properly notified the Veteran, who did not initiate an appeal of either decision.
  
5.  The April 2004 rating decision is the last final decision prior to the Veteran's request to reopen his claim in September 2006. 

6.  Evidence received since the April 2004 rating decision regarding the Veteran's claim for service connection for bilateral hearing loss is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

7.  There is no evidence of a current respiratory disorder to include asthma.


CONCLUSIONS OF LAW

1.  The June 1996, November 1997, April 2004, and September 2006 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the September 2006 rating decision to reopen a claim for service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has been received since the April 2004 rating decision to reopen a claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  Service connection for a respiratory disorder, to include asthma, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that an acquired psychiatric disorder to include PTSD, bilateral hearing loss, and a respiratory disorder to include asthma are related to his service with the United States Army from October 1973 to September 1979.  Specifically, he contends that he has PTSD secondary to military sexual trauma, bilateral hearing loss secondary to noise exposure during service, and asthma secondary to asbestos exposure.    

New and Material Evidence Issues

The Veteran submitted an original claim for service connection for PTSD in February 1996 and for bilateral hearing loss in April 1996.  In connection with this claim the RO allegedly obtained the Veteran's service treatment records which apparently showed that the Veteran started to develop psychiatric problems during his second and dishonorable period of military service.  These records also allegedly showed that the Veteran had hearing loss (predominantly in the left ear) prior to military service and that while the Veteran's hearing declined during military service the decline occurred during the Veteran's dishonorable period of service.  

The RO denied service connection for PTSD and bilateral hearing loss in a June 1996 rating decision.  Although the Veteran was provided notice of this decision he did not perfect an appeal and the June 1996 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

With regard to the PTSD claim, the denial was confirmed by rating decision dated in November 1997 finding that there was no current diagnosis of PTSD.  Although the Veteran was provided notice of this decision he did not perfect an appeal and the November 1997 decision also became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.    

In January 2004, the Veteran filed another claim for bilateral hearing loss and by rating decision dated in April 2004 the RO denied this claim, noting that service connection for bilateral hearing loss had previously been denied on a direct basis with no appeal filed and finding that the Veteran had failed to submit new and material evidence to reopen the previously denied claim.  Although the Veteran was provided notice of this decision he did not perfect an appeal and the April 2004 decision also became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.      

In June 2005, the Veteran filed another claim for PTSD.  In connection with this claim the Veteran argued, for the first time, that his PTSD was the result of a sexual assault which occurred in Korea in 1975-76.  By rating decision dated in September 2006 the RO denied service connection for PTSD on the merits, finding that there was no confirmed stressor and no current diagnosis of PTSD.  Although the Veteran was provided notice of this decision he did not perfect an appeal and the September 2006 decision also became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.       

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. §  5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


1.  PTSD

The evidence of record at the time of the June 1996, November 1997, and September 2006 rating decisions included what appears to be only some of the Veteran's service treatment records and VA treatment records dated through June 2005 which show treatment for various psychiatric problems but do not show a diagnosis of PTSD.  

Since the September 2006 rating decision, the Veteran has submitted recent VA treatment records showing a diagnosis of PTSD beginning in approximately December 2005.  Significantly, in an October 2006 statement from a VA treatment provider it was indicated that the Veteran's PTSD was related to his alleged in-service military sexual trauma.  
.  
The Board finds that evidence received since the September 2006 rating decision is new and material.  Service connection had initially been denied for PTSD because there was no diagnosis of PTSD.  Since the September 2006 rating decision the Veteran has submitted medical evidence of a current diagnosis of PTSD.  The recently submitted evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim.  Assuming the credibility of this evidence, see Justus, supra, the additional evidence is sufficiently significant that it must be considered in order to fairly decide the merits of the claims.  38 C.F.R. § 3.156(a).  Therefore, the PTSD claim is reopened.  38 U.S.C.A. § 5108.

2.  Bilateral hearing loss

The evidence of record at the time of the June 1996 and April 2004 rating decisions included what appears to be only some of the Veteran's service treatment records.  Significantly, while there are several treatment records from the Veteran's second and dishonorable period of service there are very few treatment records from his first period of military service.    

Since the April 2004 rating decision, the Veteran's representative has argued that while the earliest evidence of bilateral hearing loss is a service treatment record dated in December 1979, three months after the expiration of the Veteran's first period of military service, the Veteran's hearing loss was incurred prior to December 1979 and during the Veteran's first period of military service and would warrant service connection under either a direct basis or a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.     

The Board finds that evidence received since the April 2004 rating decision is new and material.  Service connection had initially been denied for bilateral hearing loss because the Veteran's service treatment records indicated that his hearing loss began during his second and dishonorable period of service.  Since the April 2004 rating decision, the Veteran's representative has argued that, while the Veteran first demonstrated bilateral hearing loss in December 1979, it more likely than not was incurred prior to December 1979 and during the Veteran's first period of service.  The recently submitted argument is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim.  Assuming the credibility of this evidence/argument, see Justus, supra, the additional evidence/argument is sufficiently significant that it must be considered in order to fairly decide the merits of the claims.  38 C.F.R. § 3.156(a).  Therefore, the bilateral hearing loss claim is reopened.  38 U.S.C.A. § 5108.

Service Connection Issue

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

The Veteran's service treatment records are negative for findings or complaints of a respiratory disorder to include asthma.  Furthermore, current medical records dated through December 2009 are also negative for a diagnosis of asthma or any respiratory disorder.  An August 2006 VA treatment record shows that the Veteran was treated for wheezing thought to be due to a cat allergy.  At the time of this treatment record the Veteran was living with his sister who had four cats.  A chest X-ray was normal and the Veteran was treated with oral medication as well as an inhaler.  The Veteran was subsequently treated for an upper respiratory infection in January 2007.  A July 2007 VA treatment record shows normal lungs.      

The Board finds that the preponderance of the evidence is against service connection for a respiratory disorder.  First, there is no evidence of a respiratory disorder in service.  Furthermore, while there is evidence of occasional respiratory problems due to a cat allergy and an upper respiratory infection there is no diagnosis of a current chronic respiratory disorder to include asthma.  In this case, while the Veteran complains of a chronic respiratory disorder, occasional respiratory complaints do not constitute a chronic disability, and the Veteran has not been diagnosed with any current respiratory disorder.  Accordingly, service connection for a respiratory disorder is denied.  Finally, there is no medical evidence in the record that links the Veteran's complaints of occasional respiratory problems to an incident of the Veteran's honorable active military service.    

Unlike Barr or Jandreau, in this case, the Veteran has failed to provide a medical diagnosis of a respiratory disorder.  As a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  Accordingly, the Veteran's lay statements are not competent.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, the Board finds that the claim for service connection for a respiratory disorder is denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the acquired psychiatric disorder and bilateral hearing loss claims, the Board is reopening the claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed with regard to these issues.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With regard to the respiratory disorder claim, the RO provided the appellant pre-adjudication notice by letter dated in October 2006.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board notes that the RO last issued a supplemental statement of the case with regard to the asthma issue in August 2009.  Subsequently, additional VA outpatient treatment records dated through December 2009 were associated with the claims file.  While the Board usually may not consider additional evidence without initial agency of original jurisdiction (AOJ) consideration without having a signed waiver (see generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) and 38 C.F.R. § 20.1304(c)), the Board notes that the additional VA outpatient records dated through December 2009 do not pertain to the respiratory disorder issue as a review of these records is negative for respiratory complaints.   As such, a remand for AOJ consideration of the newly submitted evidence is not necessary at this time.  

Also, there appear to be missing service treatment records as there are no enlistment or separation examinations of record and, while there are a significant number of records from the Veteran's second period of military service from September 1979 to June 1988 there appear to be no official copies of service treatment records from the Veteran's first period of service from October 1973 to September 1979, the Board finds that it is not necessary to remand the respiratory disorder claim for an attempt to obtain these records as, even if the missing service treatment records showed respiratory problems during military service there is no evidence of a current chronic respiratory disorder.   

 Furthermore, VA need not conduct an examination with respect to the respiratory disorder because the information and evidence of record contains sufficient competent medical evidence to decide the claim. 38 C.F.R. § 3.159(c)(4).  There is no competent evidence of a current respiratory disorder nor does the evidence indicate that a current disorder may be associated with service.  Therefore, there is no duty to provide an examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD; to this extent only the appeal is granted.

New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss; to this extent only the appeal is granted.

Service connection for a respiratory disorder to include asthma is denied.


REMAND

Initially, as noted above, the Board finds that there appear to be missing service treatment records.  Significantly, there are no enlistment or separation examinations of record and, while there are a significant number of records from the Veteran's second period of military service from September 1979 to June 1988 there appear to be no official copies of service treatment records from the Veteran's first period of service from October 1973 to September 1979.  On remand, the AMC/RO should attempt to obtain any missing service treatment records, particularly regarding the Veteran's first period of service.  

In a November 2007 VA admission note, the Veteran reported having applied for disability benefits from the Social Security Administration in the past and being denied "several times."  It does not appear that attempts have been made to obtain his records from the Social Security Administration, and this must be done.

Also, with regard to the claim of service connection for an acquired psychiatric disorder, a review of the claims file shows that the Veteran was hospitalized for two days in February 1993 with a diagnosis of adjustment disorder with depressed mood.  He submitted a claim for service connection for a psychosis at that time and by rating decision dated in October 1993 the RO denied service connection for chronic psychosis, finding that there were no psychiatric problems during military service and that there was no current diagnosis of chronic psychosis.  In April 1996 the Veteran filed a claim for service connection for an acquired psychiatric disorder secondary to harassment in the military.  By rating decision dated in June 1996 the RO denied service connection for PTSD, finding that the Veteran's psychiatric problems began during his second dishonorable period of military service.  In December 1996 the Veteran submitted a third claim for service connection for PTSD.  From March 1995 to December 1996 the Veteran was hospitalized twice for psychiatric problems and diagnosed with major depressive disorder.  By rating decision dated in November 1997 the RO denied service connection for PTSD again, this time finding that there was no current diagnosis of PTSD.  

The earliest indication of a diagnosis of PTSD is a May 2004 VA treatment record showing that the Veteran had been hospitalized for 9 days with an assessment of PTSD.  In June 2005 the Veteran submitted a new claim for PTSD, arguing that he had been a victim of sexual assault while stationed in Korea from 1975 to 1976.  Specifically, in a June 2006 statement the Veteran indicated that he had been attacked by three to four individuals, raped , and beaten.  In connection with this claim the Veteran submitted a copy of a July 1976 service treatment record which shows that the Veteran was being treated for a high fever and claimed to have been assaulted and beaten.  

First, the Board questions whether the July 1976 service treatment record provided by the Veteran is genuine.  Specifically, the handwriting indicating a possible assault is clearly different than the handwriting on the rest of the document, and this document was not part of the original service treatment records obtained from the National Personnel Records Center.  If the RO is able to obtain official copies of the Veteran's service treatment records from his first period of military service, the RO should review the official copy of the July 1976 service treatment record and determine whether this document verifies the Veteran's confirmed stressor of a sexual assault.   Since the Veteran submitted this document, the RO should also ask him if he has the original document.

Also, the Veteran has not yet been afforded a VA psychiatric examination to confirm whether he has a diagnosis of PTSD and, if so, whether the diagnosis is related to a confirmed stressor.  As such, an examination is warranted pursuant to 38 C.F.R. § 3.159(c)(4) and McLendon.

With regard to the claim of service connection for bilateral hearing loss, service treatment records from the Veteran's second, dishonorable period of service show bilateral hearing loss as early as December 1979, three months after the expiration of the Veteran's first period of military service.  The Veteran's representative has argued that the Veteran's hearing loss was incurred prior to December 1979 and during the Veteran's first, honorable period of military service and would warrant service connection under either a direct basis or a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.

A February 2001 VA audiology consultation confirms a current diagnosis of bilateral hearing loss.  The Veteran has not yet been afforded a VA audiological examination for this issue.  A medical opinion regarding whether the Veteran's current bilateral hearing loss was incurred during his first period of military service is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any of the Veteran's missing service treatment records, particularly enlistment or separation examinations from both periods of service and service treatment records from the Veteran's first period of service from October 1973 to September 1979.  If the service treatment records prove to be unobtainable, a negative reply must be noted in writing and associated with the claims file.  

2. The RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. If these records prove to be unobtainable, a negative reply must be noted in writing and associated with the claims file.  

3.  Ask the Veteran to submit the original document concerning treatment in July 1976 for a fever.

4.  Following completion of the foregoing, the AMC/RO should make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to the claimed sexual assault stressor in service.  If the AMC/RO determines that the record verifies the existence of the claimed stressor, the AMC/RO should specify that the claimed stressor has been established by the record.  In reaching this determination, the AMC/RO should address any credibility questions raised by the record, including questions about the July 1976 treatment record.   

5.  Then, after completing the above, the AMC/RO should then arrange for the Veteran to be afforded a VA psychiatric examination.  

The AMC/RO must specify for the examiner the stressor that it has determined is established by the record and the examiner must be instructed that only this event may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The claims file must be made available to the examiner prior to the examination.  

If a diagnosis of PTSD is made, the examiner should specify (1) whether the alleged stressor found to be established by the record by the AMC/RO is sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor found to be established by the record by the AMC/RO and found to be sufficient to produce PTSD by the examiner.  

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is related to the Veteran's honorable active service from October 1973 to September 1979.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

6.  Schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of any bilateral hearing loss.  The claims file must be made available to the examination for review and any indicated studies should be performed.

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current bilateral hearing loss had its onset during the Veteran's first period of honorable, active service.  

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

7.  The AMC/RO should then review the record and ensure that all the above actions are completed.  When the AOJ is satisfied that the record is complete and the examination reports are adequate for rating purposes, the claim should be readjudicated by the AMC/RO with consideration of 38 C.F.R. § 3.304(f).  If the claim is still denied the AMC/RO should furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


